Motion Granted and Abatement Order filed October 30, 2018




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-18-00731-CV
                                   ____________

                SURVEYING AND MAPPING, LLC, Appellant

                                         V.

               LE BLANC FARMS JOINT VENTURE, Appellee


                    On Appeal from the 240th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 16-DCV-237403

                             ABATEMENT ORDER

      On October 25, the parties filed a joint motion to abate this appeal. The
motion states the parties are engaged in settlement discussions and are working with
other parties in the trial court to schedule a mediation. They ask that the appeal be
abated to allow time for settlement. The motion is GRANTED. Accordingly, we
issue the following order.
      The appeal is abated, treated as a closed case, and removed from this court’s
active docket until January 4, 2019. The appeal will be reinstated on this court’s
active docket at that time, or when the parties file a motion to reinstate or motion
dismiss the appeal. The court may reinstate the appeal on its own motion.



                                PER CURIAM




                                         2